DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected under 37 CFR 1.75  as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 3, 9-11, 18 and 19, the recitations of “its closed position” or “its open position” is indefinite.  It is not clear what is specifically being referenced by the term “its” in each recitation above.  There are different parts of the assembly that are referenced which may be interpreted these recitations.  The Examiner recommends amending each recitation to instead recite “the closed position” or “the open position”.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-13, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pecaro (US 4,036,435).
Regarding claim 1, Pecaro discloses a leak stop assembly (Fig. 2) for an automatic shut-off fluid nozzle, said nozzle having a fluid flow path with a check valve positioned in said flow path, the check valve having a through bore with an open end exposed to the fluid flow path, said check valve having an open position and a closed position in said fluid flow path, said leak stop assembly comprising: a. a plug (4) sized and shaped to cover at least in part said open end (the bottom end of 6 with reference to Fig. 7) of said check valve (6) through bore; and b. a support member (2) positioned within said nozzle fluid flow path, said support member shaped and sized to securely position said plug in said fluid flow path, said support member retaining said plug at a position proximate said open end of said check valve through bore in such orientation that said plug covers at least in part said open end of said check valve through bore when said check valve is in its closed position (see the position as shown in Fig. 2).
Note that in claim 1, lines 1-4, the limitation “for an automatic shut-off fluid nozzle, said nozzle having a fluid flow path with a check valve positioned in said flow path, the check valve having a through bore with an open end exposed to the fluid flow path, said check valve having an open position and a closed position in said fluid flow path" is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963).  In this case, the valve of Pecaro is capable of being used in an automatic shut-off fluid nozzle such as the fluid nozzle disclosed by Wood et al. (US 4,139,031, hereafter “Wood”).
Regarding claim 2, Pecaro further discloses the leak stop assembly of claim 1, wherein said plug is sized and shaped to fit at least in part in said open end of said check valve through bore. (as shown in Fig. 2)
Regarding claim 3, Pecaro further discloses the leak stop assembly of claim 1, further comprising a bleeder seat (1) having an inlet (the bottom portion of 1 with reference to Fig. 2) and an outlet (the upper portion of 1 with reference to Fig. 2) and an open cavity (the central bore through 1) there between, said bleeder seat adapted to fit within said fluid flow path proximate said check valve such that fluid flows through said cavity of said bleeder seat and past the check valve when the check valve is in its open position, said bleeder seat receiving said check valve when said check valve is in its closed position, said bleeder seat being adapted to retain said support member in said fluid flow path. (as shown in Fig. 2)
Regarding claim 4, Pecaro further discloses the leak stop assembly of claim 3, wherein said support member comprises a ring (the outer ring that is secured to 1 as shown in Fig. 2) adapted to secure to said bleeder seat.
Regarding claim 5, Pecaro further discloses the leak stop assembly of claim 4, wherein said support member further comprises a cross-member (the cross bars that attach 2 to 4) that extends across said support member ring, said cross-member being adapted to retain said plug in said fluid flow path.
Regarding claim 6, Pecaro further discloses the leak stop assembly of claim 3, further comprising a retainer (the threads positioned around the ring that allow 1 to attach to 2), said retainer securing said support member to said bleeder seat.
Regarding claim 10, Pecaro further discloses the leak stop assembly of claim 1, wherein said plug comprises a pliant frustoconical extension (see the tip of 4 which is frustoconical), said plug being configured such that said frustoconical extension presses at least in part against said open end of said check valve through bore when said check valve is in its closed position. (as shown in Fig. 2, see how 4 protrudes through the open end of 6)
Regarding claim 11, Pecaro further discloses a leak stop assembly (Fig. 2) for an automatic shut-off fluid nozzle, said nozzle having a fluid flow path with a check valve positioned in said flow path, said check valve having a through bore with an open end exposed to the fluid flow path, said check valve having an open position and a closed position in said fluid flow path, said leak stop assembly comprising: a. a plug (4) sized and shaped to cover at least in part said open end (the bottom end of 6 with reference to Fig. 7) of said check valve (6) through bore; b. a support member (2) shaped and sized to securely retain said plug; and c. a bleeder seat (1) having an inlet (the bottom portion of 1 with reference to Fig. 2) and an outlet (the upper portion of 1 with reference to Fig. 2) with an open inner cavity (the central bore through 1) there between, said bleeder seat adapted to fit within said fluid flow path in said nozzle proximate said check valve such that fluid flows through said inner cavity of said bleeder seat and past said check valve when said check valve is in its open position, said bleeder seat being shaped to receive said support member in a position in which said support member positions said plug relative to said open end of said check valve through bore such that said plug at least in part covers said check valve through bore when said check valve is in its closed position. (as shown in Fig. 2)
Note that in claim 11, lines 1-4, the limitation “for an automatic shut-off fluid nozzle, said nozzle having a fluid flow path with a check valve positioned in said flow path, the check valve having a through bore with an open end exposed to the fluid flow path, said check valve having an open position and a closed position in said fluid flow path" is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963).  In this case, the valve of Pecaro is capable of being used in an automatic shut-off fluid nozzle such as the fluid nozzle disclosed by Wood et al. (US 4,139,031, hereafter “Wood”).
Regarding claim 12, Pecaro further discloses the leak stop assembly of claim 11, further comprising a retainer (the threads positioned around the ring that allow 1 to attach to 2), said retainer securing said support member to said bleeder seat.
Regarding claim 13, Pecaro further discloses the leak stop assembly of claim 12, further comprising a retainer (the threads positioned around the ring that allow 1 to attach to 2), said retainer securing said support member to said bleeder seat.
Regarding claim 15, Pecaro further discloses the leak stop assembly of claim 11, wherein said support member comprises a cross-brace (the cross brace that attaches 2 to 4), said cross-brace being adapted to securely hold said plug in a desired position.
Regarding claim 17, Pecaro further discloses the leak stop assembly of claim 11, wherein said plug is sized and shaped to fit at least in part in said open end of said check valve through bore. (as shown in Fig. 2)
Regarding claim 20, Pecaro further discloses the leak stop assembly of claim 11, wherein said plug is an extension of said support member. (as shown in Fig. 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecaro.
Regarding claim 9, Pecaro further discloses the leak stop assembly of claim 1, wherein said support member being configured to press at least part of said plug portion against at least part of said check valve proximate said check valve through bore when said check valve is in its closed position, but fails to disclose at least a portion of said plug comprises a pliant material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug to be made of a pliant material since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide an interface between the plug and check valve that ensures a proper seal based on user defined criteria.
Regarding claim 18, Pecaro further discloses the leak stop assembly of claim 17, wherein said plug comprises a frustoconical extension (the top of 4 is frustoconical as shown in Fig. 2), said plug being configured such that said frustoconical extension presses at least in part against said open end of said check valve through bore when said check valve is in its closed position (as shown in Fig. 2), but fails to disclose said plug comprises a pliant material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug to be made of a pliant material since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide an interface between the plug and check valve that ensures a proper seal based on user defined criteria.
Regarding claim 19, Pecaro further discloses the leak stop assembly of claim 11, wherein said support member being configured to press at least part of said plug portion against at least part of said check valve proximate said check valve through bore when said check valve is in its closed position (as shown in Fig. 2), but fails to disclose wherein at least a portion of said plug comprises a pliant material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug to be made of a pliant material since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide an interface between the plug and check valve that ensures a proper seal based on user defined criteria.

Claim(s) 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecaro in view of Rickis et al. (US 9,038,662, hereafter “Rickis”).
Regarding claim 7, Pecaro further discloses the leak stop assembly of claim 6, but fails to disclose a snap ring and radial groove.
Rickis teaches an assembly (Fig. 4) wherein said retainer comprises a snap ring (96), and said bleeder seat comprises a radial groove (98) adapted to receive and releasably retain said snap ring.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the means to secure the bleader seat to the retainer of Pecaro to include a snap ring that interfaces with a radial groove, since this is seen as combining prior art elements (snap rings) according to known methods (securing two parts to each other) to yield predictable results (securing one part to another).  The motivation for doing so is to provide a secure means of attachment between the bleeder seat and retainer that is easy to assemble and disassemble. (Fig. 4; Col. 4, lines 18-31)
Regarding claim 8, Pecaro further discloses the leak stop assembly of claim 7, wherein said bleeder seat radial groove is further adapted to receive said cross-member (94 as taught by Rickis), said snap ring being adapted to secure said cross-member in said radial groove.
Regarding claim 14, Pecaro further discloses the leak stop assembly of claim 13, but fails to disclose a snap ring and radial groove.
Rickis teaches an assembly (Fig. 4) wherein said retainer comprises a snap ring (96), and said bleeder seat comprises a radial groove (98) adapted to receive and releasably retain said snap ring.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the means to secure the bleader seat to the retainer of Pecaro to include a snap ring that interfaces with a radial groove, since this is seen as combining prior art elements (snap rings) according to known methods (securing two parts to each other) to yield predictable results (securing one part to another).  The motivation for doing so is to provide a secure means of attachment between the bleeder seat and retainer that is easy to assemble and disassemble. (Fig. 4; Col. 4, lines 18-31)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecaro in view of Dolch (US 2,367,106).
Regarding claim 16, Pecaro further discloses the leak stop assembly of claim 15, but fails to disclose wherein said cross-brace comprises a central ring, said central ring being adapted to securely hold said plug.
Dolch teaches an assembly comprising a central ring (the central threaded portion of 22 which attaches to 38), said central ring being adapted to securely hold said plug. (as shown in Fig. 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cross-brace and plug of Pecaro to be separable as taught by Dolch in order to provide an assembly wherein the entire support member and plug would need to be replaced in the event that either is damaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753